Citation Nr: 0411608	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for status-post torn menisci 
of the left knee, since January 3, 2002?

2.  What evaluation is warranted for status-post torn menisci 
of the right knee, since January 3, 2002?

3.  What evaluation is warranted for a subcutaneous mass, 
occipital area of the scalp, since January 3, 2002?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the veteran has made statements to the 
effect that he fractured his right wrist and experiences 
bilateral hip and low back pain due to service-connected knee 
disabilities.  As these issues are not currently developed or 
certified for appellate review they are referred to the RO 
for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board notes that correspondence dated in March 2002 met 
the notice requirements of the Act, but additional 
development is necessary to assist the veteran in obtaining 
evidence in support of his claim.  

The veteran stated during a September 2003 video-conference 
hearing that he received treatment for his knees at Asheville 
and Salisbury VA Medical Centers (VAMC).  The evidence does 
not show that the RO has requested records from the Salisbury 
VAMC, and although the veteran submitted some records from 
the Asheville VAMC, the RO should make a separate request to 
ensure all relevant records have been associated with the 
claims file.  Since VAMC records are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, they are deemed to be constructively part of the 
record on appeal and must be obtained.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

The veteran also stated during his hearing that he sought 
private medical treatment on one occasion from John Tuttle, 
M.D., for the subcutaneous mass.  These records have not been 
associated with the claims file; therefore, the RO should 
attempt to obtain them.

Furthermore, the veteran testified that the condition of both 
knees has worsened and the subcutaneous mass on his head has 
increased in size since he was examined in August 2002.  He 
complained of daily bilateral knee instability.  In order to 
assess the current level of impairment from these 
disabilities, the veteran should be scheduled for additional 
examinations.

The Board observes that the August 2002 VA examiner indicated 
there was no x-ray evidence of degenerative joint disease in 
the knees; however, early signs of degenerative joint disease 
in the left knee were noted in August 2003.  In the event 
that medical findings confirm the veteran's complaints of 
knee instability, the RO should consider whether the evidence 
warrants a separate rating for arthritis.  In a VA General 
Counsel Opinion, VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997), 
it was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed. Reg. 56704 
(1998), indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating under those diagnostic codes.

As a final matter, the RO is reminded that the issues should 
be considered under the holding of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
bilateral knee disorders and subcutaneous 
mass of the occipital area of the scalp 
since January 2002 and ask him to sign 
the appropriate releases.  The RO should 
ensure that all records from the 
Asheville and Salisbury VAMCs are 
requested and obtained.  In addition, the 
veteran should be specifically asked to 
provide relevant information regarding 
Dr. John Tuttle.  Thereafter, any records 
not previously obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate each claim, 
what evidence VA will secure on his 
behalf, and what evidence he must submit.  
The veteran must also be told to submit 
all pertinent evidence in his possession 
that has not previously been submitted. 

3.  After the development noted above has 
been accomplished, the RO should make 
arrangements for the veteran to undergo 
an orthopedic examination to determine 
the nature and severity of his bilateral 
knee disabilities.  Regarding the 
subcutaneous mass, he should be scheduled 
for a dermatology examination to 
determine the nature and degree of 
impairment from the disorder.  All tests 
and studies deemed necessary to make 
these determinations should be ordered.  
The claims folder must be made available 
to the physicians for review.  

The orthopedic report must include range 
of motion of the both knees with 
notations as to the point in the arc of 
motion at which the veteran experiences 
pain, if any.  The physician should 
identify and completely describe any 
other current symptomatology, including 
any functional loss due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups, and if so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  The presence or 
absence of arthritis should be noted, and 
the examiner must specifically address 
the degree of, or absence of, any 
subluxation or lateral instability. 

The dermatology report should report all 
findings regarding the veteran's 
subcutaneous mass on the occipital area 
of the scalp.  The size should be noted 
and compared to the measurements in 
August 2002.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA and the 
holding in Fenderson.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




